Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein at least one of the plurality of sliders is attached to each of the pair of rails” which is unclear and renders the claim indefinite. The recitation appears to require a single slider attached to two rails, which is inconsistent with the specification, and the teaching of the prior art as a whole. For the purposes of examination, this limitation is being interpreted as, each rail has at least one slider attached to it. 
Claim 10 recites “where the two sliders are away from each other” which is unclear and renders the claim indefinite. Specifically, the recitation of “the two sliders” is unclear, as two per rail are claimed, and which two sliders is being referenced cannot be determined.
Claim 12 recites “a frame supported by a pair of sliders” which is unclear and renders the claims indefinite. It is unclear of the claimed “pair of sliders” are of the previously claimed plurality of sliders, or are additional sliders. As the number of sliders cannot be determined, the claim is rendered indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10 and 13, as best understood is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticpated by Stockert et al. (USPN 9,968,974 B2).
Stockert discloses a maintenance apparatus of a robot, comprising: a pair of parallel rails (302) removably installed on opposite sides in a predetermined direction to the robot, and a plurality of sliders (800), wherein at least one of the plurality of sliders (as best understood, see Fig. 8, at least one slider 800 on each rail) is attached to each of the pair of rails, and each of the sliders is configured to support an arm part or a reducer of the robot (each slider is supporting the entire robot), and each of the sliders are configured to move the supported arm part or reducer along the rails; wherein the pair of rails are removably attached to a base (206) part of the robot; further comprising: a plurality of jacks (510) supported by the plurality of sliders (see Fig. 8), respectively, wherein the plurality of jacks jack up the arm part or the reducer; further comprising: a robot side member (204) fixed to the arm part of the robot, wherein a lower end (bottom of 510 in Fig. 8) of each of the jacks is supported by (considered to .

Allowable Subject Matter
Claims 3, 6-8 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658